Petition for Writ of Mandamus Denied and Opinion filed July 26, 2002








Petition for Writ of Mandamus Denied and Opinion filed
July 26, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00561-CV
____________
 
IN RE WOMAN=S HOSPITAL OF TEXAS, INCORPORATED d/b/a WOMAN=S HOSPITAL OF TEXAS AND COLUMBIA WOMAN=S HOSPITAL OF TEXAS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On June 7, 2002, relator filed a petition for
writ of mandamus in this Court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2002);  see also Tex. R. App. P. 52.
To be entitled to mandamus relief, relator must establish
that it has no adequate remedy by appeal. 
Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992).  Because we find that relator has an adequate
remedy by appeal,[1]
we deny relator=s petition for writ of mandamus.
 
 




PER CURIAM
 
 
Petition Denied
and Opinion filed July 26, 2002.
Panel consists of
Justices Yates, Seymore, and Guzman.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).




[1]  Contra In re Collom & Carney Ass=n, 62 S.W.3d
924 (Tex. App.BTexarkana 2001, orig. proceeding).